[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1273

                     UNITED STATES,

                       Appellee,

                           v.

                     ARTHUR L. DOE,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF MASSACHUSETTS

    [Hon. Reginald C. Lindsay, U.S. District Judge]

                         Before

               Torruella, Chief Judge,
           Campbell, Senior Circuit Judge,
              and Lipez, Circuit Judge. 

Diane L. Maldonado on brief for appellant.
Donald K. Stern, United States Attorney and Jennifer Zacks,
Assistant U.S. Attorney on brief for appellee.

DECEMBER 9, 1998

Per Curiam.  Upon careful review of the briefs and record, we
conclude that the district court did not commit plain error in
admitting evidence of defendant's escape from pre-trial detention,
see United States v. Tracy, 989 F.2d 1279, 1285 (1st Cir. 1993), or
in instructing the jury as to its discretion in weighing that
evidence, see United States v. Hyson, 721 F.2d 856, 864 (1st Cir.
1983).
Affirmed.  See 1st Cir. Loc. R. 27.1.

                          -2-